Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Non-final rejection sent on 5/27/21 for Application No. 17/040,396 filed on 9/22/20. Since examiner overlooked the preliminary amendment(s) and examined the original sets of claims. New sets of claims 1 - 18 are being examined and the time for the response is being reset. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 – 2, 7 – 8, 13 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0289831).

Regarding claim 1, Park teaches a method for performing positioning by a user equipment (UE), the method comprising:
positioning reference signal (PRS) configuration information for measurement related to PRS-based positioning, paragraph 14, 12); and
	receiving the positioning reference signal based on the configuration information for the resource (receiving a PRS from each of the reference cell and the at least one neighbor cell on the basis of the received PRS configuration information, paragraph 14). 

Regarding claim 2, The method of claim 1, Park further teaches wherein
	the configuration information for the resource of the positioning reference signal is configured via higher layer of signaling (a bandwidth of the reference signal and the number N.sub.RB.sup.PRS of resource blocks are configured by a higher layer, paragraph 140, 204).

Regarding claim 7, A method for performing positioning by a base station, the method comprising:
configuring configuration information for a resource  a positioning reference signal (PRS) (positioning reference signal (PRS) configuration information for measurement related to PRS-based positioning, paragraph 14, 12); and
transmitting the positioning reference signal based on the configuration information for the resource (receiving a PRS from each of the reference cell and the at least one neighbor cell on the basis of the received PRS configuration information, paragraph 14). 
Regarding claim 8, the method substantially have same limitations as claim 2, thus the same rejection is applicable.

Regarding claim 13, Park teaches A UE performing positioning, the UE comprising:
positioning reference signal (PRS) configuration information for measurement related to PRS-based positioning, paragraph 14, 12; receiving a PRS from each of the reference cell and the at least one neighbor cell on the basis of the received PRS configuration information, paragraph 14); and
	a controller for controlling an operation of receiver (a processor functionally connected to the RF unit and controlling the UE, paragraph 19, 60, 67, claim 3). 

Regarding claim 14, the method substantially have same limitations as claim 2, thus the same rejection is applicable.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claim 3 – 4, 9 – 10, 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0289831, Park hereafter) in further view of Kazmi et al. (US 2012/0083278, Kazmi hereafter).

Regarding claim 2, Park teaches The method of claim 1, even though Park suggest having density information does not specifically disclose density and starting point information in frequency domain.
	In the same field of endeavor, Kazmi teaches the configuration information for the resource of the positioning reference includes density information and starting point information of the positioning reference signal in frequency domain (constraints may be imposed to ensure that switching the primary carrier occurs either prior to starting positioning measurement session or after the ongoing positioning measurement session is complete--i.e., that no primary carrier switching occurs during a positioning session or measurement period; PRS for enabling the UE 12 to perform positioning measurements--i.e., selecting a primary carrier having the most favorable configuration of PRS that can be used for positioning measurements (e.g., the one which transmits the largest density of PRS in time and/or frequency domains), or the carrier having the best possible propagation characteristics; paragraph 50). 
	It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kazmi’s density and starting information with the system of Park’s positioning resource signaling characteristics. One would be motivated to combine these teachings because in doing so it can accurately select the most favorable configuration of PRS and can select the best propagation characteristics.

Regarding claim 3, Park teaches The method of claim 1, even though Park suggest having density information does not specifically disclose density and starting point information in frequency domain.
constraints may be imposed to ensure that switching the primary carrier occurs either prior to starting positioning measurement session or after the ongoing positioning measurement session is complete--i.e., that no primary carrier switching occurs during a positioning session or measurement period; PRS for enabling the UE 12 to perform positioning measurements--i.e., selecting a primary carrier having the most favorable configuration of PRS that can be used for positioning measurements (e.g., the one which transmits the largest density of PRS in time and/or frequency domains), or the carrier having the best possible propagation characteristics; paragraph 50). 
	It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kazmi’s density and starting information with the system of Park’s positioning resource signaling characteristics. One would be motivated to combine these teachings because in doing so it can accurately select the most favorable configuration of PRS and can select the best propagation characteristics.
Regarding claim 9, the method substantially have same limitations as claim 2, thus the same rejection is applicable.
Regarding claim 10, the method substantially have same limitations as claim 3, thus the same rejection is applicable.

Regarding claim 15, the method substantially have same limitations as claim 2, thus the same rejection is applicable.
Regarding claim 16, the method substantially have same limitations as claim 3, thus the same rejection is applicable.

10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0289831) in further view of Edge et al. (US 2019/0037529; (priority 2017), Edge hereafter).

Regarding claim 5, Park teaches claim 1, even though it suggest having RSTD and angle of arrival information does not specifically disclose having vertical and horizontal beam information.
In the same field of endeavor, Edge teaches transmitting reference signal time difference (RSTD) information for the positioning reference signal to a base station (The method may also include sending the at least one first signal characteristic to the mobile device.  The at least one first measurement for the first directional PRS may include a Time Of Arrival (TOA), a Reference Signal Time Difference (RSTD), paragraph 9), 
wherein the transmitting of the RSTD information includes further transmitting at least one of vertical beam information and horizontal beam information configured to reception of the positioning reference signal (The first directional PRS may be transmitted from the first base station through a controllable antenna array configured to beamform the first directional PRS in the first direction of transmission.  The first direction of transmission may include a continuous range of horizontal angles, a continuous range of vertical angles, or a combination thereof, paragraph 9).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Edge’s RSTD and vertical and horizontal beam information with the system of Park’s positioning resource signaling characteristics. One would be motivated to combine these teachings because it can provide accurate location of the device/UE as well as presence and/or absence of multipath (paragraph 9).
Regarding claim 11, the method substantially have same limitations as claim 5, thus the same rejection is applicable.
Regarding claim 17, the method substantially have same limitations as claim 5, thus the same rejection is applicable.
Allowable Subject Matter
6, 12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632